         Case 7:19-cr-00114-VB Document 29
                                        30 Filed 11/30/20
                                                 12/02/20 Page 1 of 1




                               APPLICATION GRANTED
                               Sentencing is adjourned to 1/26/2021 at 3:00 p.m.
Via E-mail and ECF
                               The Court expects to conduct the sentencing in person
                               at the courthouse. Defendant's sentencing submission
                               is due 1/12/2021.November 30, 2020
                                                 Government's  submission due
                               1/19/2021.
                               SO ORDERED:
The Honorable Vincent L. Briccetti
District Judge
Southern District of New York ___________________________________
300 Quarropas Street           Vincent L. Briccetti, U.S.D.J. 12/2/2020
White Plains, NY 10601


      Re:    United States v. Santos Alvarado
             19 Cr. 114 (VLB)


Dear Honorable Briccetti:

        I am writing in response to the Court’s November 24, 2020 order regarding Mr.
Alvarado’s upcoming sentencing. I have conferred with AUSA James Ligtenberg and we
both agree that, in light of the current pandemic, Mr. Alvarado’s sentencing should be
postponed. We are both available the week of January 25th, except we both are unavailable
in the afternoon on January 27, 202.



                                                Respectfully,



                                                B   j i G
                                                Benjamin  Gold
                                                Assistant Federal Defender

cc:   AUSA James Ligtenberg

      Santos Alvarado
